Examiner’s Comments
Instant office action is in response to communication filed 5/18/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-4, 6-15 and 17-24 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “…a memory device configured to store a plurality of parameters associated with at least one cryptographic protocol, the plurality of parameters comprising at least a first cryptographic scheme and a first cipher directive identifying a zero-overhead encode (ZOE) cipher that encrypts or decrypts data according to a repurposed error correction parity clock code function; a hardware processor configured to: generate a first frame comprising a plurality of fields defining instruction to derive a second common cryptographic key that encrypts or decrypts a subsequent communication with the receiver device, from the first common cryptographic key, based on identifying: the first cryptographic scheme, and the first cipher directive identifying the ZOE cipher; and encrypt the first frame using the first common cryptographic key to produce an encrypted frame; and a communications circuit configured to: transmit the encrypted frame to the receiver device in the first communication, and communicate, in the subsequent communication, a second frame that is encrypted using the second common cryptographic key, the first cryptographic scheme, and the ZOE cipher.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Hawkes et al. (US 2003/0070092 Al) teaches “Method and apparatus for secure transmissions. Each user is provided a registration key. A long-time updated broadcast key is encrypted using the registration key and provided periodically to a user. A short-time updated key is encrypted using the broadcast key. The short-time key is available with each broadcast message, wherein sufficient information to calculate the short-time key is provided in an Internet protocol header preceding the broadcast content. Broadcasts are then encrypted using the short-time key, wherein the user decrypts the broadcast message using the short-time key.” but does not teach the indicated subject matter above.
Another art of record Raghunathan et al. (US 2003/0142818 Al) teaches “A programmable security processor for efficient execution of security protocols, wherein the instruction set of the processor is enhanced to contain at least one instruction that is used to improve the efficiency of a public-key cryptographic algorithm, and at least one instruction that is used to improve the efficiency of a private-key cryptographic algorithm.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492